DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallone et al. (US 20090149735) in view of Chien et al. (US 20090003522).
Regarding claim 1, Fallone teaches a magnetic resonance (MR)-radiotherapy (RT) hybrid system for treating a patient, the MR-RT hybrid system comprising: 
an MR imaging (MRI) apparatus comprising bi-planar magnets 18 20 configured to generate a magnetic field; 
a radiation source 12 configured to supply a radiation beam to treat the patient; 
a gantry configured to couple the MR apparatus at a first end and the radiation source so that they can rotate in unison (figures 2-3); 
a treatment support 16 configured to support the patient.
However Fallone fails to teach a motor configured to move the treatment support; and a controller comprising: a processor; and memory having stored thereon instructions, which when executed by the processor, cause the motor to move the treatment support in order to avoid collision between the MRI apparatus and the patient when the MRI apparatus is rotated.
Chien teaches a motor configured to move the treatment support (para 4); and a controller comprising: a processor; and memory having stored thereon instructions, which when executed by the processor (para 26), cause the motor to move the treatment support in order to avoid collision between the gantry apparatus and the patient when the gantry apparatus is rotated (para 22 and 42, restricted movement to prevent collision).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the system of Fallone with the collision prevention as taught by Chien, since it would provide better safety.
Regarding claim 2, Chien teaches the instructions cause the motor to move the patient to a central location prior to rotation of the MRI apparatus is rotated and to a treatment position prior to treatment of the patient (para 23, positioning of the patient couch before the treatment).
Regarding claim 3, Chien teaches the central location is located within the MR-RT hybrid system (isocenter, para 23).
Regarding claim 4, Chien teaches the central location is an isocentre of the MR-RT hybrid system (isocenter, para 23).
Regarding claim 5, Chien teaches the radiation beam is focused at an isocentre of the MR-RT hybrid system (isocenter, para 23).
Regarding claim 6, Chien teaches in the treatment position, a target volume in the patient is aligned with the isocentre along a beam axis of the radiation source (isocenter, para 23).
Regarding claim 7, Chien teaches the gantry is configured to rotate only when the patient is at the central location (isocenter, para 23, after the patient couch is positioned).
Regarding claim 8, Fallone teaches the gantry further comprises a support structure connecting the bi-planar magnets distal from the first end, the support structure having an opening larger than a pole to pole spacing of the bi-planar magnets (figure 1).
Regarding claim 9, Fallone teaches a method for positioning a treatment support upon which a patient is positioned within an MR-RT hybrid system, the method comprising: positioning the treatment support at a central location defined to avoid collision between the patient and the MR-RT hybrid system; rotating a gantry of the MR-RT hybrid system to a gantry angle; moving the treatment support to a treatment position; applying a treatment beam.
However Fallone fails to teach moving the treatment support to avoid collision between the MR-RT hybrid system and the patient when the gantry is rotated to a different gantry angle.
Chien teaches moving a treatment support to avoid collision between a system and a patient when the gantry is rotated to a different gantry angle (para 4, 22, 26 and 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the system of Fallone with the collision prevention as taught by Chien, since it would provide better safety.
Regarding claim 10, Chien teaches the treatment support is moved concurrently with the gantry to avoid collision (para 4, 22, 26 and 42).
Regarding claim 11, Chien teaches the treatment support is moved to the central position prior to rotation of the gantry and to the treatment position after rotation of the gantry (para 23).
Regarding claim 12, Chien teaches the central location is located within the MR-RT hybrid system (para 23).
Regarding claim 13, Chien teaches the central location is an isocentre of the MR-RT hybrid system (para 23).
Regarding claim 14, Chien teaches focusing a radiation beam at an isocentre of the MR-RT hybrid system (para 23).
Regarding claim 15, Chien teaches moving the treatment support to the treatment position aligns a target volume in the patient with the isocentre along a beam axis of the MR-RT hybrid system (para 23).
Regarding claim 16, Chien teaches the gantry is only rotated when the patient is at the central location (para 23).
Regarding claim 17, Chien teaches the treatment support is positioned at the isocentre by aligning a patient centre with the isocenter (para 23).
Regarding claim 18, Chien teaches the patient centre is determined using contour analysis prior to positioning the treatment support at the central location (para 23).
Regarding claim 19, Chien teaches MR imaging is used to confirm that the patient centre is correctly aligned with the isocentre prior to an initial rotation of the gantry (para 23).
Regarding claim 21, Fallone teaches a computer readable medium having stored thereon instructions for positioning a treatment support upon which a patient is positioned within an MR-RT hybrid system, the instructions when executed by a processor: position the treatment support at a central location defined to avoid collision between the patient and the MR-RT hybrid system; rotate a gantry of the MR-RT hybrid system to a gantry angle; move the treatment support to a treatment position; apply a treatment beam (see above).
However Fallone fails to teach move the treatment support to avoid collision between the MR-RT hybrid system and the patient when the gantry is rotated to a different gantry angle.
Chien teaches move a treatment support to avoid collision between a system and a patient when the gantry is rotated to a different gantry angle (para 4, 22, 26 and 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the system of Fallone with the collision prevention as taught by Chien, since it would provide better safety.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallone et al. (US 20090149735) in view of Uchizono et al. (US 20110103668).
Regarding claim 20, Fallone teaches the MR imaging comprises: i) obtaining an image of the portion of the anatomy of interest at the isocentre; ii) translating the treatment support so that a different portion of the anatomy of interest is at the isocentre; iii) repeating i) and ii) until images of the entire anatomy of interest have been obtained; and iv) stitching the images of the entire anatomy of interest together to obtain the complete image.
the MR imaging comprises: i) obtaining an image of the portion of the anatomy of interest at the isocentre; ii) translating the treatment support so that a different portion of the anatomy of interest is at the isocentre; iii) repeating i) and ii) until images of the entire anatomy of interest have been obtained; and iv) stitching the images of the entire anatomy of interest together to obtain the complete image (para 110-115).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the system of Fallone stitching image as taught by Uchizono, since it would provide better diagnostic image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOON K SONG/Primary Examiner, Art Unit 2884